            Case 1:19-cv-00715-LO-IDD Document 73-1 Filed 08/28/19 Page 1 of 1 PageID# 977
                                                                                                                                                                 U.S. POSTAGE PAID
                                                                                                                                                                 FCM LETTER
                                                                                                                                                                 FLUSHING, NY
                                                                                                                                                                 11358
                                                                                                                                                                 AUG 23, 19
                                                                                                                                                                a.mounY
                /vy 1 13.^^                                                                                                                                               $4.05
                                 7Dn 112D DOOD 77133 fe:37b                                                                                                      R2304H107630-05




                                                                                            Sfc{'he^ Prs-hn'c
. I   a >


                                                                                  n-cf D-f ViVji^rc^
            J    ..   '
                                                    /0| E Fro^ii    5Ui fe SocO
                                                             l//^ 2321^

                                                              }: t j j 1 i 1!i!I 5 jI!j 1} i IIj j!!iM1!5!M i;;;
                                                              ! Un                                           Ill 1: lil
                                                                                                                    j 1 j I i!!i
                                                                                                                              5 j s!IIMI
                                                                                                                                      5 1 i H^
                                                                                                                                             I       11 U'n
                                                                                                                                                 ! Ill    ll! h1




                                                                                                                                                             [■f . - 1



                                                                                                                                                       / ■ ; ••           ' '-t        ?.
                                                                                                                                                                 -i            . • -
                                                                                                                                                         '            '   '•


                                                                                                                                                                                 I-




                                                                                                                                                 :   5-.:'
                                                                                                                                 fl;- ■"



                                               /4


                                        /
